IN THE
                        TENTH COURT OF APPEALS



                               No. 10-20-00248-CR

                   IN RE MICHAEL ANTHONY MOORE


                               Original Proceeding



                         MEMORANDUM OPINION


      Relator’s petition for writ of mandamus is denied.




                                              JOHN E. NEILL
                                              Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Dismissed
Opinion delivered and filed September 30, 2020
Do not publish
[OT06]